                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JUDY HOUSTON                                                                              PETITIONER

v.                                                                          No. 3:19-CV-127-MPM-RP

MS. DEPT OF CORRECTIONS, ET AL.                                                        RESPONDENTS



                           ORDER DIRECTING STATE TO RESPOND

        Judy Houston has filed a petition for relief under 28 U.S.C. § 2254. It is ORDERED:

1.      That no later than June 16, 2020, respondent, through Jim Hood, Attorney General of the State

of Mississippi, file his answer to this action, along with full and complete transcripts of all

proceedings in the state courts of Mississippi arising from the charges of Murder and Aggravated

Assault against the petitioner in the Circuit Court of Panola County, Mississippi (to the extent such are

relevant to the State’s response).

2.      That within 14 days of service upon her of a copy of respondent's answer, petitioner may file

her traverse or reply to the allegations contained in such answer.

3.      The clerk of this court will serve by email (Return Receipt, High Importance) a copy of the

petition, this order, acknowledgment of service of process form, and any other initial filings, upon Jim

Hood, Attorney General of the State of Mississippi, or his lawful successor, to Assistant Attorneys

General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the completed

acknowledgment of service of process form upon receipt.
        Petitioner is warned that failure to keep this court informed of her current address could lead

to dismissal of her lawsuit.

        SO ORDERED, this, the 2nd day of April, 2020.


                                                        /s/ ROY PERCY
                                                        UNITED STATES MAGISTRATE JUDGE
